                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Case No. 18-MJ-01092

UNITED STATES OF AMERICA,

Plaintiff,

v.

Anthony Longo,

Defendant.


              FINDINGS OF FACT, CONCLUSIONS OF LAW and REASONS
                           FOR ORDER OF DETENTION


      This matter is before the Court for detention hearing on October 30, 2018. The
Court has taken judicial notice of the Court’s file and the Pretrial Services Report.
Moreover, the Court has considered that the defendant does no contest detention.

       In order to sustain a motion for detention, the government must establish that (a)
there is no condition or combination of conditions which could be imposed in connection
with pretrial release that would reasonably insure the defendant’s presence for court
proceedings; or (b) there is no condition or combination of conditions which could be
imposed in connection with pretrial release that would reasonably insure the safety of
any other person or the community. The former element must be established by a
preponderance of the evidence, while the latter requires proof by clear and convincing
evidence.

       The Bail Reform Act, 18 U.S.C. § 3142(g), directs the court to consider the
following factors in determining whether there are conditions of release that will
reasonably assure the appearance of the defendant as required and the safety of any
other person and the community:

        (1)    [t]he nature and circumstances of the offense charged, including whether
               the offense is a crime of violence or involves a narcotic drug;

        (2)    the weight of the evidence against the person;

        (3)    the history and characteristics of the person, including –
              (A)    the person’s character, physical and mental condition, family ties,
                     employment, financial resources, length of residence in the
                     community, community ties, past conduct, history relating to drug or
                     alcohol abuse, criminal history, and record concerning appearance
                     at court proceedings; and

              (B)    whether at the time of the current offense or arrest, the person was
                     on probation, on parole, or on other release pending trial,
                     sentencing, appeal, or completion of sentence for an offense under
                     Federal, State or local law; and

       (4)    the nature and seriousness of the danger to any person or the community
              that would be posed by the person’s release.

        The government is requesting detention in this case. In making my findings of
fact, I have taken judicial notice of the information set forth in the Pretrial Services
Report and the entire court file. Lastly, I have considered the proffers submitted by the
government and defense counsel and the arguments of counsel. Weighing the statutory
factors set forth in the Bail Reform Act, I find the following:

       First, the defendant has been charged with the offense of Felon in Possession of
a Firearm, 18 U.S.C. §922(g)(1).

       Second, according to the Pretrial Services Report, the defendant has an
extensive history of committing crimes while on supervised release or while on
probation. In addition, he has an extensive history of failing to appear to answer for
pending charges. He has had eight terms of probation revoked as well as on deferred
sentence revoked. Warrants have been issued on eleven occasions for failure to
comply with court instructions and/or probation as well as a warrant for contempt of
court.

         In light of these facts, I find, by a preponderance of the evidence, that defendant
is a flight risk and that there is no condition or combination of conditions of release that
will reasonably assure his presence in court. Accordingly, I order that the defendant be
detained without bond.

       DATED and ENTERED this 30th day of October, 2018

                                                         BY THE COURT

                                                         s/ N. Reid Neureiter
                                                         N. Reid Neureiter
                                                         U.S. Magistrate Judge
